In re Powell, James Wayne; applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. KW87 1726; Parish of Livingston, 21st Judicial District Court, Div. “A”, Nos. 5824, 5825, 5826, 5547 and 5548.
Granted. The April 11, 1988 action by the court of appeal is vacated and set aside and the ruling of the trial court allowing the defendant to withdraw his plea of guilty is reinstated. The case is remanded to the trial court for further proceedings.